DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the Response to Election / Restriction filed February 16, 2022.  Claims 1-3, 6, 8, 10, 12-14 and 17 are currently pending. Claim 9 is canceled. Claims 4, 5, 7, 11, 15, and 16 are withdrawn from further consideration because they are drawn to non-elected species. 

Election/Restrictions
Applicant's election with traverse of Species A (Figures 1-4), drawn to claims 1-3, 6, 8, 10, 12-14 and 17 in the reply filed on February 16, 2022 is acknowledged.  The traversal is on the ground(s) that Törmälä does not teach the special technical feature of an elastic connecting member configured to be disposed in a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window.  This is not found persuasive because the elastic member is capable of being disposed in a transverse hole within a skull diploe to serve as a connecting component among the skull bone plate, a concentric bone ring and the skull bone window. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The requirement is still deemed proper and is therefore made FINAL.
s 4, 5, 7, 11, 15, and 16  are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 16, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing ring (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holt (US Patent Publication 2013/0331896).
Regarding claim 1, Holt discloses a connector (see Figure 7), comprising two screws (122 and 110, Figure 7) and an elastic connecting member (115, Figure 7) connected between the two screws (Figure 7), wherein two ends of the elastic connecting member are respectively connected to the two screws (see Figure 7), one screw is capable of being fixedly connected to a bone window, the other screw is capable of being fixedly connected to a bone plate, and the elastic connecting member is capable of being disposed in a transverse hole within a skull diploe to serve as a 
Regarding claim 2, Holt discloses the connector according to claim 1, wherein the screw comprises an external screw (portion 122) with a hollow inside (see Figure 1) and an internal screw (140, Figure 1) with external threads on the outside, a hollow part of the external screw is provided with internal threads (124, Figure 1), the internal screw is in threaded connection with the hollow part of the external screw, and the end of the elastic connecting member passes through the hollow part of the external screw and is clamped between the internal screw and the external screw (see Figure 11).
Regarding claim 3, Holt discloses the connector according to claim 2, wherein the external screw is a cancellous screw (as seen in Figure 8, 122 is inserted into bone).
Regarding claim 6, Holt discloses the connector according to claim 1, wherein the two ends of the elastic connecting member (see Figure 5) are respectively provided with a fixing ring (118, Figure 5), and the fixing ring is sleeved over the screw (as seen in Figure 7, 118 envelopes 122 and 110).
Regarding claim 12, Holt discloses the connector according to claim 2, wherein the external screw is a cancellous screw (as seen in Figure 8, 122 is inserted into bone).


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US Patent Publication 2013/0331896) and Khanna (US Patent Publication 2012/0184999). 
Regarding claims 8, 10, 13, 14, and 17, Holt fails to disclose wherein the elastic connecting member is an elastic silicone band, an elastic rubber band, or a spring.
However, Khanna teaches a fixation device for a decompressive craniotomy comprising an elastic connecting member (39) used between two heads (35 and 36). The member (39) can be a spring, elastomeric band, or cord; the elastomer material 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the elastic connecting member of Holt as a spring elastomeric band, or cord as taught by Khanna in order to expand or retract to allow for inward or outward movement of the device its attached to (paragraph 0143). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holt (US Patent Publication 2013/0331896) and Khanna (US Patent Publication 2012/0184999), further in view of Sengupta et al. (US Patent Publication 2006/0240533), hereinafter “Sengupta”.
Regarding claim 10, the modified Holt’s connector fails to disclose wherein the elastic connecting member is a spring made of a stainless-steel wire or a titanium alloy wire. 
However, Sengupta teaches an elastic connecting member spring (18, 22, and 24) made from titanium or stainless-steel wire (paragraph 0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the elastic connecting member of Holt as a spring member made from titanium or stainless-steel wire as taught by Sengupta in order to provide a well-known material with sufficient tensile strength to be used in orthopedic procedures (paragraph 0047).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached on Monday to Friday (8am to 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775  
/ZADE COLEY/Primary Examiner, Art Unit 3775